

116 S959 RS: Smithsonian American Women’s History Museum Act
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 599116th CONGRESS2d SessionS. 959IN THE SENATE OF THE UNITED STATESMarch 28, 2019Ms. Collins (for herself, Mrs. Feinstein, Mrs. Capito, Ms. Klobuchar, Mrs. Hyde-Smith, Mrs. Gillibrand, Ms. McSally, Ms. Duckworth, Mrs. Fischer, Ms. Hassan, Ms. Cortez Masto, Ms. Warren, Mr. Brown, Ms. Baldwin, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationDecember 3, 2020Reported by Mr. Blunt, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish in the Smithsonian Institution a comprehensive women’s history museum, and for other purposes.1.Short titleThis Act may be cited as the Smithsonian American Women’s History Museum Act.2.FindingsCongress finds the following:(1)Since its founding, the United States has greatly benefitted from the contributions of women.(2)Historical accounts, monuments, memorials, and museums disproportionately represent men’s achievements and contributions and often neglect those of women. For example—(A)a study of 18 United States history textbooks concluded that 10 percent of the material documented contributions of women;(B)9 statues out of 91 in the United States Capitol’s National Statuary Hall depict women; and(C)only one of the 44 monuments operated by the National Park Service specifically honors the achievements of women after the 2016 designation of the Belmont-Paul Women’s Equality National Monument.(3)There exists no national museum in the United States that is devoted to the documentation of women’s contributions throughout the Nation’s history.(4)On December 19, 2014, Congress created a Congressional Commission to study the potential for an American museum of women’s history. The bipartisan Commission unanimously concluded that the United States needs and deserves a physical national museum dedicated to showcasing the historical experiences and impact of women in the United States.(5)A comprehensive women’s history museum would document the full spectrum of the experiences of women in the United States, represent a diverse range of viewpoints, experiences, and backgrounds, more accurately depict the history of the United States, and add value to the Smithsonian Institution.(6)The collections, exhibits, historical narrative materials, and museum programming of the women’s history museum should be inclusive, comprehensive, and innovative. Such collections, exhibits, materials, and programming should present the diverse range of experiences and viewpoints of all women in the United States, reflecting upon the things that set women apart from one another while also highlighting the experiences that many of these women share.3.Establishment of museum(a)EstablishmentThere is established within the Smithsonian Institution a comprehensive women’s history museum, to be named by the Board of Regents in consultation with the council established under section 4 (referred to in this Act as the Museum).(b)PurposeThe purpose of the Museum established under this section shall be to provide for—(1)the collection and study of, and the establishment of programs relating to, women’s contributions to various fields and throughout different periods of history that have influenced the direction of the United States;(2)collaboration with other Smithsonian Institution museums and facilities, outside museums, and educational institutions; and(3)the creation of exhibitions and programs that recognize diverse perspectives on women’s history and contributions.4.Council(a)EstablishmentThere is established within the Smithsonian Institution a council to carry out the duties set forth under subsection (b) and other provisions of this Act (referred to in this section as the Council).(b)Duties(1)In generalThe Council established under this section shall—(A)make recommendations to the Board of Regents concerning the planning, design, and construction of the Museum;(B)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum;(C)recommend annual operating budgets for the Museum to the Board of Regents;(D)report annually to the Board of Regents on the acquisition, disposition, and display of objects relating to women’s art, history, and culture; and(E)adopt bylaws for the operation of the Council.(2)Principal responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have sole authority to—(A)purchase, accept, borrow, and otherwise acquire artifacts for addition to the collections of the Museum;(B)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, but only if the funds generated by that disposition are used for additions to the collections of the Museum; or(C)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research with respect to—(i)the life, art, history, and culture of women;(ii)the role of women in the history of the United States; and(iii)the contributions of women to society.(3)Other responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have authority—(A)to provide for preservation, restoration, and maintenance of the collections of the Museum; and(B)to solicit, accept, use, and dispose of gifts, bequests, and devises of personal property for the purpose of aiding and facilitating the work of the Museum.(c)Composition and appointment(1)In generalThe Council shall be composed of 25 voting members as provided under paragraph (2).(2)Voting membersThe Council shall include the following voting members:(A)The Secretary of the Smithsonian Institution.(B)One member of the Board of Regents, appointed by the Board of Regents.(C)Twenty-three individuals appointed by the Board or Regents. In appointing members under this subparagraph, the Board of Regents should give special consideration to appointing—(i)members of the Congressional Commission;(ii)board members of the National Women’s History Museum, a nonprofit, educational organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that was incorporated in 1996 in the District of Columbia and that is dedicated for the purpose of establishing a women’s history museum; and(iii)scholars and representatives of organizations that are committed to the study of women’s history.(3)Initial appointmentsThe Board of Regents shall make initial appointments to the Council under paragraph (2) not later than 180 days after the date of the enactment of this Act.(d)Terms(1)In generalExcept as provided in this subsection, each appointed member of the Council shall be appointed for a term of 3 years.(2)Initial appointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under subparagraph (C) of subsection (c)(2)—(A)8 members shall be appointed for a term of 1 year;(B)8 members shall be appointed for a term of 2 years; and(C)7 members shall be appointed for a term of 3 years.(3)ReappointmentA member of the Council may be reappointed, except that no individual may serve on the Council for a total of more than 2 terms. For purposes of this paragraph, the number of terms an individual serves on the Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).(4)Vacancies(A)In generalA vacancy on the Council—(i)shall not affect the powers of the Council; and(ii)shall be filled in the same manner as the original appointment was made.(B)TermAny member of the Council appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed for the remainder of that term.(e)Compensation(1)In generalExcept as provided in paragraph (2), a member of the Council shall serve without pay.(2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, while away from the home or regular place of business of the member in the performance of the duties of the Council.(f)ChairpersonBy a majority vote of its voting members, the Council shall elect a chairperson from its members.(g)Meetings(1)In generalThe Council shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Council, but not fewer than twice each year.(2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Council, the Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Council under this Act.(h)QuorumA majority of the voting members of the Council holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Council.5.Director and Staff of the Museum(a)Director(1)In generalThe Museum shall have a Director who shall be appointed by the Secretary, taking into consideration individuals recommended by the council established under section 4.(2)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents.(b)StaffThe Secretary may appoint 2 additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.(c)PayThe employees appointed by the Secretary under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.6.Educational and Liaison Programs(a)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum.(b)Collaboration with schoolsIn carrying out this section, the Director shall carry out educational programs in collaboration with elementary schools, secondary schools, and postsecondary schools.7.Building(a)In general(1)Location(A)In generalNot later than 6 months after the date of the enactment of this Act, the Board of Regents shall designate a site for the Museum.(B)Sites for considerationIn designating a site under subparagraph (A), the Board of Regents shall select from among the following sites in the District of Columbia:(i)The site known as the South Monument site, located on the National Mall and bordered by 14th Street Northwest, Jefferson Drive Southwest, Raoul Wallenberg Place Southwest, and Independence Ave Southwest.(ii)The Northwest United States Capitol site, bordered by 3rd Street Northwest, Constitution Avenue Northwest, 1st Street Northwest, and Pennsylvania Ave Northwest.(iii)Any other appropriate location as identified by the Board of Regents in consultation with the council established under section 4.(C)Availability of site(i)In generalThe sites described in clauses (i) and (ii) of subparagraph (B) shall remain available until the date on which the Board of Regents designates a site for the Museum under subparagraph (A).(ii)Transfer to Smithsonian InstitutionIf the site designated for the Museum is in an area that is under the administrative jurisdiction of a Federal agency, as soon as practicable after the date on which the designation is made, the head of the Federal agency shall transfer to the Smithsonian Institution administrative jurisdiction over the area.(D)Factors consideredIn designating a site under subparagraph (A), the Board of Regents shall take into consideration each of the following factors:(i)An estimate of the costs associated with each potential site.(ii)An assessment of the suitability of the space of each potential site, including size, proximity to other buildings and transportation, and other external environmental conditions, as appropriate.(iii)The recommendations of the Congressional Commission.(E)ConsultationThe Board of Regents shall carry out its duties under this paragraph in consultation with each of the following:(i)The Chair of the National Capital Planning Commission.(ii)The Chair of the Commission on Fine Arts.(iii)The Chair of the Congressional Commission.(iv)The chair and ranking minority member of each of the following Committees:(I)The Committee on Rules and Administration of the Senate.(II)The Committee on House Administration of the House of Representatives.(III)The Committee on Transportation and Infrastructure of the House of Representatives.(IV)The Committee on Appropriations of the House of Representatives.(V)The Committee on Appropriations of the Senate.(F)PriorityIn designating a site under subparagraph (A), the Board of Regents shall give priority to a site which is on or near the National Mall.(b)Construction of buildingThe Board of Regents, in consultation with the council established under section 4, may plan, design, and construct a building for the Museum, which shall be located at the site designated by the Board of Regents under subsection (a).(c)Nonapplicability of provisions relating to monuments and commemorative worksChapter 89 of title 40, United States Code, shall not apply with respect to the Museum.(d)Cost SharingThe Board of Regents shall pay—(1)50 percent of the costs of carrying out this section from Federal funds; and(2)50 percent of the costs of carrying out this section from non-Federal sources.8.DefinitionsIn this Act, the following definitions apply:(1)The term Board of Regents means the Board of Regents of the Smithsonian Institution.(2)The term Congressional Commission means the Commission to Study the Potential Creation of a National Women’s History Museum, established under section 3056 of the Military Construction Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3810).(3)The term Secretary means the Secretary of the Smithsonian Institution.9.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Smithsonian Institution to carry out this Act, including the planning, design, construction, and operation of the Museum established under section 3, such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.(b)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended.(c)Use of funds for fundraisingAmounts appropriated pursuant to the authorization under this section may be used to conduct fundraising in support of the Museum from private sources.1.Short titleThis Act may be cited as the Smithsonian American Women’s History Museum Act.2.FindingsCongress finds the following:(1)Since its founding, the United States has greatly benefitted from the contributions of women.(2)Historical accounts, monuments, memorials, and museums disproportionately represent men’s achievements and contributions and often neglect those of women. For example—(A)a study of 18 United States history textbooks concluded that 10 percent of the material documented contributions of women;(B)9 statues out of 91 in the United States Capitol’s National Statuary Hall depict women; and(C)only one of the 44 monuments operated by the National Park Service specifically honors the achievements of women after the 2016 designation of the Belmont-Paul Women’s Equality National Monument.(3)There exists no national museum in the United States that is devoted to the documentation of women’s contributions throughout the Nation’s history.(4)On December 19, 2014, Congress created a Congressional Commission to study the potential for an American museum of women’s history. The bipartisan Commission unanimously concluded that the United States needs and deserves a physical national museum dedicated to showcasing the historical experiences and impact of women in the United States.(5)A comprehensive women’s history museum would document the full spectrum of the experiences of women in the United States, represent a diverse range of viewpoints, experiences, and backgrounds, more accurately depict the history of the United States, and add value to the Smithsonian Institution.(6)The collections, exhibits, historical narrative materials, and museum programming of the women’s history museum should be inclusive, comprehensive, and innovative. Such collections, exhibits, materials, and programming should present the diverse range of experiences and viewpoints of all women in the United States, reflecting upon the things that set women apart from one another while also highlighting the experiences that many of these women share.3.Establishment of museum(a)EstablishmentThere is established within the Smithsonian Institution a comprehensive women’s history museum, to be named by the Board of Regents in consultation with the council established under section 4 (referred to in this Act as the Museum).(b)PurposeThe purpose of the Museum established under this section shall be to provide for—(1)the collection and study of, and the establishment of programs relating to, women’s contributions to various fields and throughout different periods of history that have influenced the direction of the United States;(2)collaboration with other Smithsonian Institution museums and facilities, outside museums, and educational institutions; and(3)the creation of exhibitions and programs that recognize diverse perspectives on women’s history and contributions.4.Council(a)EstablishmentThere is established within the Smithsonian Institution a council to carry out the duties set forth under subsection (b) and other provisions of this Act (referred to in this section as the Council).(b)Duties(1)In generalThe Council established under this section shall—(A)make recommendations to the Board of Regents concerning the planning, design, and construction of the Museum;(B)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum;(C)recommend annual operating budgets for the Museum to the Board of Regents;(D)report annually to the Board of Regents on the acquisition, disposition, and display of objects relating to women’s art, history, and culture; and(E)adopt bylaws for the operation of the Council.(2)Principal responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have sole authority to—(A)purchase, accept, borrow, and otherwise acquire artifacts for addition to the collections of the Museum;(B)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, but only if the funds generated by that disposition are used for additions to the collections of the Museum; or(C)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research with respect to—(i)the life, art, history, and culture of women;(ii)the role of women in the history of the United States; and(iii)the contributions of women to society.(3)Other responsibilitiesThe Council, subject to the general policies of the Board of Regents, shall have authority—(A)to provide for preservation, restoration, and maintenance of the collections of the Museum; and(B)to solicit, accept, use, and dispose of gifts, bequests, and devises of personal property for the purpose of aiding and facilitating the work of the Museum.(4)Ensuring diversity of political viewpoints in exhibits and programsIn carrying out its duties, the Council shall ensure that the exhibits and programs of the Museum reflect the diversity of the political viewpoints held by women of the United States on the events and issues relating to the history of women in the United States.(c)Composition and appointment(1)In generalThe Council shall be composed of 25 voting members as provided under paragraph (2).(2)Voting membersThe Council shall include the following voting members:(A)One member appointed by the majority leader of the Senate.(B)One member appointed by the minority leader of the Senate.(C)One member appointed by the Speaker of the House of Representatives.(D)One member appointed by the minority leader of the House of Representatives. (E)The Secretary of the Smithsonian Institution.(F)One member of the Board of Regents, appointed by the Board of Regents.(G)Nineteen individuals appointed by the Board of Regents. In appointing members under this subparagraph, the Board of Regents should give special consideration to appointing—(i)members of the Congressional Commission;(ii)board members of the National Women’s History Museum, a nonprofit, educational organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that was incorporated in 1996 in the District of Columbia and that is dedicated for the purpose of establishing a women’s history museum; and(iii)scholars and representatives of organizations that are committed to the study of women’s history.(3)Initial appointmentsThe Board of Regents shall make initial appointments to the Council under paragraph (2) not later than 180 days after the date of the enactment of this Act.(d)Terms(1)In generalExcept as provided in this subsection, each appointed member of the Council shall be appointed for a term of 3 years.(2)Initial appointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under subparagraph (G) of subsection (c)(2)—(A)7 members shall be appointed for a term of 1 year;(B)6 members shall be appointed for a term of 2 years; and(C)6 members shall be appointed for a term of 3 years.(3)ReappointmentA member of the Council may be reappointed, except that no individual may serve on the Council for a total of more than 2 terms. For purposes of this paragraph, the number of terms an individual serves on the Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).(4)Vacancies(A)In generalA vacancy on the Council—(i)shall not affect the powers of the Council; and(ii)shall be filled in the same manner as the original appointment was made.(B)TermAny member of the Council appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed for the remainder of that term.(e)Compensation(1)In generalExcept as provided in paragraph (2), a member of the Council shall serve without pay.(2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council.(f)ChairpersonBy a majority vote of its voting members, the Council shall elect a chairperson from its members.(g)Meetings(1)In generalThe Council shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Council, but not fewer than twice each year.(2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Council, the Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Council under this Act.(h)QuorumA majority of the voting members of the Council holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Council.5.Director and Staff of the Museum(a)Director(1)In generalThe Museum shall have a Director who shall be appointed by the Secretary, taking into consideration individuals recommended by the council established under section 4.(2)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents.(b)StaffThe Secretary may appoint 2 additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.(c)PayThe employees appointed by the Secretary under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.6.Educational and Liaison Programs(a)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum.(b)Collaboration with schoolsIn carrying out this section, the Director shall carry out educational programs in collaboration with elementary schools, secondary schools, and postsecondary schools.7.Building(a)In general(1)Location(A)In generalNot later than 24 months after the date of the enactment of this Act, the Board of Regents shall designate a site for the Museum.(B)Sites for considerationIn designating a site under subparagraph (A), the Board of Regents shall select from among the following sites in the District of Columbia:(i)The site known as the South Monument site, located on the National Mall and bordered by 14th Street Northwest, Jefferson Drive Southwest, Raoul Wallenberg Place Southwest, and Independence Ave Southwest.(ii)The Northwest United States Capitol site, bordered by 3rd Street Northwest, Constitution Avenue Northwest, 1st Street Northwest, and Pennsylvania Ave Northwest.(iii)Any other appropriate location as identified by the Board of Regents in consultation with the council established under section 4.(C)Availability of site(i)In generalThe sites described in clauses (i) and (ii) of subparagraph (B) shall remain available until the date on which the Board of Regents designates a site for the Museum under subparagraph (A).(ii)Transfer to Smithsonian InstitutionIf the site designated for the Museum is in an area that is under the administrative jurisdiction of a Federal agency, as soon as practicable after the date on which the designation is made, the head of the Federal agency shall transfer to the Smithsonian Institution administrative jurisdiction over the area.(D)Factors consideredIn designating a site under subparagraph (A), the Board of Regents shall take into consideration each of the following factors:(i)An estimate of the costs associated with each potential site.(ii)An assessment of the suitability of the space of each potential site, including size, proximity to other buildings and transportation, and other external environmental conditions, as appropriate.(iii)The recommendations of the Congressional Commission.(E)ConsultationThe Board of Regents shall carry out its duties under this paragraph in consultation with each of the following:(i)The Chair of the National Capital Planning Commission.(ii)The Chair of the Commission on Fine Arts.(iii)The Chair of the Congressional Commission.(iv)The chair and ranking minority member of each of the following Committees:(I)The Committee on Rules and Administration of the Senate.(II)The Committee on House Administration of the House of Representatives.(III)The Committee on Transportation and Infrastructure of the House of Representatives.(IV)The Committee on Appropriations of the House of Representatives.(V)The Committee on Appropriations of the Senate.(F)PriorityIn designating a site under subparagraph (A), the Board of Regents shall give priority to a site which is on or near the National Mall.(b)Construction of buildingThe Board of Regents, in consultation with the council established under section 4, may plan, design, and construct a building for the Museum, which shall be located at the site designated by the Board of Regents under subsection (a).(c)Nonapplicability of provisions relating to monuments and commemorative worksChapter 89 of title 40, United States Code, shall not apply with respect to the Museum.(d)Cost SharingThe Board of Regents shall pay—(1)50 percent of the costs of carrying out this section from Federal funds; and(2)50 percent of the costs of carrying out this section from non-Federal sources.8.DefinitionsIn this Act, the following definitions apply:(1)The term Board of Regents means the Board of Regents of the Smithsonian Institution.(2)The term Congressional Commission means the Commission to Study the Potential Creation of a National Women’s History Museum, established under section 3056 of the Military Construction Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3810).(3)The term Secretary means the Secretary of the Smithsonian Institution.9.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Smithsonian Institution to carry out this Act, including the planning, design, construction, and operation of the Museum established under section 3, such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.(b)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended.(c)Use of funds for fundraisingAmounts appropriated pursuant to the authorization under this section may be used to conduct fundraising in support of the Museum from private sources.December 3, 2020Reported with an amendment